DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 4, 6, 13, 14, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach: 
 A semiconductor structure comprising a memory die, the memory die comprising: an alternating stack of insulating layers and electrically conductive layers; a memory opening vertically extending through the alternating stack; a memory opening fill structure located in the memory opening and comprising a memory film, a vertical semiconductor channel, a source region comprising a metal silicide material contacting a first end of the vertical semiconductor channel, and a drain region comprising a doped semiconductor material contacting a second end of the vertical semiconductor channel; a source contact layer contacting the source region; and a semiconductor material layer contacting a horizontal surface of one of the insulating layers; wherein an interface between the source contact layer and the source region is located within a same horizontal plane as an interface between the source contact layer and the semiconductor material layer.
 A semiconductor structure comprising a memory die, the memory die comprising: an alternating stack of insulating layers and electrically conductive layers; a memory opening vertically extending through the alternating stack; a memory opening fill structure located in the memory opening and comprising a memory film, a vertical semiconductor channel, a source region comprising a metal silicide material contacting a first end of the vertical semiconductor channel, and a drain region comprising a doped semiconductor material contacting a second end of the vertical semiconductor channel; and a source contact layer contacting the source region, wherein the source contact layer contacts a sidewall and a bottom surface of the source region; and wherein the source contact layer contacts a horizontal surface of one of the insulating layers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817  

/BRADLEY SMITH/Primary Examiner, Art Unit 2817